In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 14-731V
                                     Filed: December 1, 2014

****************************
PANSY DOWNS,                          *
                                      *
                  Petitioner,         *     Ruling on Entitlement; Concession;
                                      *     Influenza Vaccine or Flu Vaccine;
                                      *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                   *     Administration; SIRVA
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Michael Milmoe, US Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On August 13, 2014, Pansy Downs filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that she suffered an injection-related left
shoulder injury which was caused in fact by the influenza vaccine she received on
October 10, 2011. Petition at 1, 7. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On November 7, 2014, respondent’s counsel verbally informed the OSM staff
attorney managing this case that respondent wished to concede the issue of entitlement
in this case. See Order, issued Nov. 10, 2014, at 1. He asked if I required respondent
to concede entitlement in a Rule 4(c) report or if a status report would be sufficient. See
id. As I indicated, “[a] written indication from respondent’s counsel that respondent is

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
conceding the issue of entitlement whether in a status report or Rule 4(c) report would
be sufficient for me to find entitlement and move the case into the damages phase. Id.

       On November 24, 2014, respondent filed a status report conceding entitlement in
this case. Specifically, respondent indicates “that petitioner is entitled to vaccine
compensation for her shoulder injury.” Status Report at 1.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                           2